Order entered January 13, 1939, unanimously reversed, and order entered November 22, 1938, unanimously modified by granting the motion to the extent of directing an examination before trial of respondent as to all items of examination set forth in the notice of motion, and requiring him to produce upon such examination relevant books and records pursuant to section 296 of the Civil Practice Act (Lambert v. Dwyer, 245 App. Div. 553), and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — O’Malley, Townley, Dore, Cohn and Callahan, JJ.